Citation Nr: 1335079	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-17 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a skin disorder, including pseudofolliculitis barbae with scar, status post (SP) incision and drainage of infected follicle.

2.  Entitlement to service connection for a right foot condition secondary to service connected left knee disorder.

3.  Entitlement to service connection for a right knee condition secondary to a service connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for a right foot and knee disabilities and an increased (compensable) rating for pseudofolliculitis barbae with scar.

The Veteran testified before the undersigned at a Board hearing in June 2012.  A transcript is of record.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA skin examination was in May 2009.  The examination report did not include all findings needed to evaluate the disability.  

Regarding the service connection claims for a right foot and right knee disorder, the Veteran primarily contends that his current disabilities of the right lower extremity are related to his service-connected left knee disorder.  

The Veteran as afforded a VA examination in June 2011.  At the hearing the Veteran's representative noted the failure of the June 2011 VA examiner to provide any comments regarding aggravation of the identified right knee and foot conditions by the service connected left knee disorder as alleged by the Veteran.  

It is also not clear from the hearing testimony, whether there are additional relevant treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all relevant VA medical records, generated since the May 2009 VA skin disorders examination; and, the June 2011 VA right foot and right knee examination.

Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.

2.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, the RO/AMC should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected skin disability.  All such efforts should be documented in the claims file. 

If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims folder, including this remand, and access to Virtual VA electronic folder must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should offer clear diagnoses of the Veteran's service connected facial skin disorders.  This includes an explanation of the difference between the original diagnosis of pseudofolliculitis barbae and the May 2009 diagnosis of folliculitis barbae.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected skin disability (including during any periods of flare up if the examination is not conducted during such a period).  The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected skin disability during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare up. The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all records and/or responses are received, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of his current right foot and right knee conditions.  All indicated tests should be performed and all findings should be reported in detail.  Ensure that all information required for rating purposes is obtained.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not (50 percent probability or more) that any current right foot and/or right knee disabilities had their onset in service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current right foot and/or  right knee conditions were caused (in whole or in part) by his service-connected left knee disorder?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's current right foot and/or right knee conditions were aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left knee disorder?

If current right foot and/or right knee conditions were aggravated by the service-connected left knee disorder, the examiner should comment on whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the current neurologic disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of his symptoms and history and all previous opinions of record concerning the etiology of the current right foot and/or right knee conditions. 

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for the right foot and/or right knee conditions in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. The RO/AMC should review the examination reports to ensure that they contain the information and opinions requested in this remand and is otherwise complete. This includes ensuring that efforts were made and documented to schedule the examination during a flare-up period of the facial skin disorders.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


